Order entered February 24, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00959-CV

     IN THE INTEREST OF D.B.S., B.L.S., B.L.P., D.E.S., AND A.B.P.,
                          CHILDREN

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 85179

                                    ORDER

      Before the Court is the Texas Department of Family and Protective Services’

February 22, 2021 second motion for extension of time to file its brief. The

Department explains the extension is necessary due to the winter storms.

      We GRANT the motion and ORDER the brief be filed no later than March

1, 2021.

                                            /s/   CRAIG SMITH
                                                  JUSTICE